Title: Thomas Jefferson to Margaret B. Bonneville, 3 April 1813
From: Jefferson, Thomas
To: Bonneville, Margaret B.


          Sir Monticello Apr. 3. 13.
          Your favor of Mar. 13. was long on the road, owing to the season and my distance from the great post roads. I thank you for your polite attention on the subject of my letters to the late mr Paine. while he lived, I thought it a duty, as well as a test of my own political principles to support him against the persecutions of an unprincipled faction. my letters to him therefore
			 expressed the sincere effusions of my heart. old now, and
			 retired from the world, and anxious for tranquility, it is my wish that they should not be published during my life, as they might draw
			 on me
			 renewed molestations from the irreconcilable enemies of republican government. I would rather enjoy
			 the remainder of life without disturbance from their buzzing. Accept my best wishes for your safe and happy return to your native country, with the assurance of my great esteem & respect.
          Th:
            Jefferson
        